DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations including “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) with “means for” has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (“Ito”)(US 2014/0061103 A1).
Ito teaches an optical sorter comprising 
(re: claim 1) three optical sorting units for sorting materials to be sorted according to good/bad quality (fig. 5 near 3a, 3b, 3c; para. 77, 78) each of the optical sorting units including: 
 optical detection means for detecting the materials to be sorted falling along a predetermined trajectory (Id. teaching that sorting units in fig. 5 contain same elements as shown in fig. 1, 2; para. 38-48 teaching optical detection means 31a, 31b; ejection means 34 and discharge means 35);
 ejection means for removing defectives from the materials to be sorted falling along the predetermined trajectory based on detection results obtained in the optical detection means (Id.); and
 discharge means that includes a non-defectives discharge unit arranged at a fall position of the materials to be sorted falling along the predetermined trajectory and a defectives discharge unit arranged at a fall position of the materials to be sorted displaced by the ejection means (Id.); 
wherein the materials sorted according to good/bad quality in a first optical sorting unit and discharged from a defectives discharge unit of the discharge means in the first optical sorting unit are transferred to a second optical sorting unit and sorted therein according to good/bad quality (fig. 5 showing flow from 3a to 21b, 3b),
 materials to be sorted according to good/bad quality in the second optical sorting unit and discharged from a defectives discharge unit of the discharge means in the second optical 
 the optical sorter is characterized in that a fraction of the materials sorted according to good/bad quality in the first optical sorting unit and discharged from the defectives discharge unit is allowed to be transferred to the third optical sorting unit and sorted therein according to good/bad quality (fig. 5 wherein fraction of materials is indirectly transferred via 2a);
(re: certain elements of claim 2)  wherein the discharge means of the first optical sorting unit includes a plurality of defectives discharge paths provided in accordance with the displacement of the materials to be sorted due to the ejection means (fig. 1 and 2 showing discharge paths relative to displacement and that said paths are adjustable; para. 55-65, 80 teaching that adjustability of the paths changes % of defective products entering respective paths, wherein either defective or non-defective product may be subject to ejection); and
 a defectives discharge path arranged closer to the ejection means is designated as a second optical sorting unit discharge path (fig. 5 near 3a) and
wherein the materials to be sorted discharged through the second optical sorting unit discharge path are transferred to the second optical sorting unit and sorted therein according to good/bad quality (Id.); 
(re: claim 3) wherein a defectives discharge path arranged between a non-defectives discharge unit of the discharge means in the first optical sorting unit and the second optical sorting unit discharge path by being located adjacent to the non-defectives discharge unit is designated as a first optical sorting unit discharge path, and the materials to be sorted discharged through the first optical sorting unit discharge path are transferred to the first optical sorting unit again and sorted therein according to good/bad quality (fig. 5 middle path under 3a);
(re: certain elements of claim 4) wherein the discharge means in the second optical sorting unit includes a plurality of ACTIVE. 127094010.01ATTORNEY DOCKET NO. 217371-0016-00-US-000002 Application No.: NEWPage 5defectives discharge paths provided according to the displacement of the materials to be sorted due to the ejection means (fig. 1, 2, 5); and 

(re: claim 5)  wherein a defectives discharge path arranged between a non-defectives discharge unit of the discharge means in the second optical sorting unit and the third optical sorting unit discharge path by being located adjacent to the non-defectives discharge unit is designated as a second optical sorting unit discharge path, and the materials to be sorted discharged through the second optical sorting unit discharge path are transferred to the second optical sorting unit again and sorted therein according to good/bad quality (fig. 5);  
(re: certain elements of claim 6)  wherein ACTIVE. 127094010.01ATTORNEY DOCKET NO. 217371-0016-00-US-000002Application No.: NEW Page 6the discharge means in the third optical sorting unit includes a plurality of defectives discharge paths provided according to the displacement of the materials to be sorted due to the ejection means (fig. 2, 5); and
 a defectives discharge path arranged adjacent to a non-defectives discharge unit of the discharge means in the third optical sorting unit is designated as a third optical sorting unit discharge path and a defectives discharge path arranged closer from the ejection means than the third optical sorting unit discharge path is designated as an off-the-machine discharge path,
and the materials to be sorted discharged through the third optical sorting unit discharge path are transferred to the third optical sorting unit again and sorted therein according to good/bad quality, and the materials to be sorted and discharged from the off-the-machine discharge path are discharged out of the optical sorter;
(re: claim 7) wherein all the materials to be sorted and discharged from a defectives discharge unit of the discharge means in the third optical sorting unit are discharged out of the optical sorter (fig. 5 near 3c);

 ACTIVE. 127094010.01ATTORNEY DOCKET NO. 217371-0016-00-US-000002 Application No.: NEW Page 7the materials to be sorted discharged from a non-defectives discharge unit of the discharge means in the second optical sorting unit are transferred to the first optical sorting unit again and sorted therein according to good/bad quality (fig. 5 near 3b); and
 the materials to be sorted discharged from a non-defectives discharge unit of discharge means in the third optical sorting unit are transferred to the first or second optical sorting unit again and sorted therein according to good/bad quality (fig. 5 near 3c);
(re: certain elements of claim 9) wherein the materials to be sorted discharged from a non-defectives discharge unit of the discharge means in the first optical sorting unit are discharged out of the optical sorter as non-defectives (fig. 5 near 3a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (“Ito”)(US 2014/0061103 A1) in view of * (US ‘*) and legal precedent.
Ito as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 2) a defectives discharge path arranged farther from the ejection means than the second optical sorting unit discharge and the materials to be sorted discharged through the third optical sorting unit discharge path are 
(re: certain elements of claim 4) and a defectives discharge path arranged farther from the ejection means than the third optical sorting unit discharge path is designated as an off-the-machine discharge path and the materials to be sorted discharged from the off-the-machine discharge path are discharged out of the optical sorter;
(re: certain elements of claim 6)  the defectives discharge path arranged farther from the ejection means than the third optical sorting unit discharge path is designated as an off-the-machine discharge path;
(re: certain elements of claim 9) the materials to be sorted discharged from a non-defectives discharge unit of the discharge means in the second optical sorting unit are discharged out of the optical sorter as non- defectives; and 
the materials to be sorted discharged from a non-defectives discharge unit of the discharge means in the third optical sorting unit are discharged out of the optical sorter as non- defectives.
Here, it is noted that Ito already teaches that the discharge paths can be configured in a variety of ways, e.g., the off-the-machine discharge paths can be placed at earlier stages or defective paths can be placed closer or farther from ejector means, based on the desired purity and quality thresholds selected by a user and to improve the efficiency of the device (supra, see e.g., para. 58-62, 80 teaching that during multi-stage sorting defective products can be removed at each stage to improve efficiency and that ejections means may be applied to either defective or non-defective products—i.e., defective paths may either be arranged closer or farther away from the ejector means; see also different path configurations shown in fig. 3, 4 and 6).
Indeed, the claimed features relating to the configuration of the discharge paths can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in 
Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Ito for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
December 7, 2021